        Case 2:18-cr-00025-RFB-CWH Document 58 Filed 01/25/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_lazo@fd.org

 7   Attorney for Brandon Patrick Hanson

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:18-CR-025-RFB-CWH

12                  Plaintiff,                                 STIPULATION TO CONTINUE
                                                                 REVOCATION HEARING
13          v.
                                                                     (Second Request)
14   BRANDON PATRICK HANSON,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Allison Reese, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Raquel Lazo, Assistant Federal Public Defender, counsel for Brandon Patrick Hanson, that the
21   Revocation Hearing currently scheduled on January 29, 2021 at 11:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Since the last requested continuance, Mr. Hanson’s pending state matter, which
25   is the basis for the new law violation in the instant petition, remains pending. The state attorneys
26   have made progress towards a resolution. Defense counsel understands that there are a few
        Case 2:18-cr-00025-RFB-CWH Document 58 Filed 01/25/21 Page 2 of 3




 1   details to be worked out with respect to the plea agreement. It is anticipated that state case will
 2   be resolved in the next month or so.
 3          2.       Additional time is needed for the state matter to be resolved. The resolution of
 4   the state case will impact the manner in which the parties resolve the instant petition.
 5          3.      The defendant is in custody and agrees with the need for the continuance.
 6          4.      The parties agree to the continuance.
 7          This is the second request for a continuance of the revocation hearing.
 8          DATED this 21st day of January 2021.
 9
10    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
11
12       /s/ Raquel Lazo                                  /s/ Allison Reese
      By_____________________________                  By_____________________________
13    RAQUEL LAZO                                      ALLISON REESE
      Assistant Federal Public Defender                Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
        Case 2:18-cr-00025-RFB-CWH Document 58 Filed 01/25/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-CR-025-RFB-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     BRANDON PATRICK HANSON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Friday, January 29, 2021 at 11:00 a.m., be vacated and continued to ________________
                                                                          April 6, 2021   at the

12   hour of ___:___
               9 30 __.m.;
                     a     or to a time and date convenient to the court.

13          DATED this 25th
                       ___ day of January 2021.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
